Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/22 has been entered.
 
Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, 15-17 & 19-20 is/are rejected under 35 U.S.C. 103 as 	being 	unpatentable over Achillopoulos US2021/0007234 in view of Bailey et 	al. US2021/0068307 and further in view of Cader US10455726.

	Per claim 1 Achillopoulos teaches an edge computing system, comprising: an information technology (IT) space (fig.8-9, “interior space”) having a plurality of electronic racks (804, three racks or shelves stacked vertically”) disposed therein, wherein each of the electronic racks contains one or more servers (801; [0031]-[0032], [0041]) to provide data processing services to a plurality of Internet of Thing (IoT) devices ([0005]-[0006], [0037]); a cooling system (902) coupled to the electronic racks to provide cooling to the servers of the electronic racks; a power system to provide power to the electronic racks and the cooling system ([0038]-[0039], [0043]), the power system including an alternating current input and a direct current input ([0038]-[0039]); an energy storage system to provide backup power when the power system is unavailable ([0038]); a container (fig.9) containing the IT space, the cooling system, the power system ([0038]), and the energy storage system therein ([0038]), wherein the edge computing system is deployable between the IoT devices and a cloud data center ([0003]-[0006], see fig.4-6, “edge computing system is shown to be deployed at different locations”);
	Achillopoulos further discloses the cooling system (902) is active or passive ([0035]) inside the container (see fig.9)
	Achillopoulos does not explicitly teach wherein the edge computing system is a mobile system, and a source distribution unit (SDU) having connectors to connect the servers to the cooling system, energy storage system, and power system, wherein the SDU is powered on to turn on the cooling system, the energy storage system, and the power system using one or more of the alternating current input and the direct current input .  
	Bailey et al. however discloses wherein the edge computing system is a mobile system ([0003], “Modular edge data centers (MEDCs) are generally smaller modular data centers (MDC), [0043]).
	Cader further discloses an active cooling system for a row of IT devices (see fig.4), including a source distribution unit (SDU) (see fig.4; col.4, line 11-35 & col.5, line 24-40, “outer housing including connectors 457/467, 468, 362, 364”) having connector (362)  for connection of a liquid coolant, connector for air coolant (364; col.4, line 11-35), connector (457/467) for power, and connector (468) control signals to the electronic system (450; col.5, line 24-40) to provide a modular interface for electrical and cooling connection to a server to optimize power and cooling capability (col.4, line 35-45), wherein the SDU is powered on (col.3, line 36-45, “Examiner interprets “provide a power connection” to mean power on”) to turn on the cooling system, the energy storage system, and the power system (col.3, line 36-45 & col.5, line 24-40) using one or more of the alternating current input and the direct current input (col.7, line 19-27, “Examiner note: electrical power is either an alternating current or a direct current, therefore at least one of the two types of current is used”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the edge computing system be a mobile system as taught by Bailey et al. and also have a SDU as taught by Cader in the edge computing system of Achillopoulos, because making the edge computing system mobile enables the system to be deployable anywhere data/processing capacity is needed, and having a source distribution unit  (SDU) to connect the IT devices enables multiple components (i.e. servers or other components) to be easily grouped together to form an integrated and smaller unit with a single connection, thus creating an easily deployable and useful system.
	Per claim 2 Achillopoulos in view of Bailey et al. and Cader discloses substantially all the limitations of the edge computing system of claim 1 except for wherein each of the cooling system, the power system, and the energy storage system is pre-fabricated and assembled as a single container unit within the container.
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the cooling system, the power system, and the energy storage system be pre-fabricated and assembled as a single container unit within the container, because it ensures an easier transportation, troubleshooting and replacement of the systems when faulty, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) 
	Per claim 4 Achillopoulos in view of Bailey et al. and Cader teaches the edge computing system of claim 1, wherein the servers process data or stores data from one or more IoT devices before the data is processed or stored in the cloud data center ([0003]-[0009]).  
	Per claim 5 Achillopoulos in view of Bailey et al. and Cader teaches the edge computing system of claim 1, wherein the cooling system provides air or liquid cooling functions for the servers ([0035], [0043]).  
	Per claim 7 Achillopoulos in view of Bailey et al. and Cader teaches the edge computing system of claim 1, wherein the SDU includes a control unit (280) to control operations of the cooling system, the power system, and the energy storage system (col.3, line 36-55 & col.5, line 24-40).  
	Achillopoulos in view of Bailey et al. and Cader does not explicitly teach a control unit having a processor
	Official notice is taken that having a control unit have a processor is well known in the art.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a control unit have a processor, because a processor is an essential component that provides instructions and processing power to a computer component such as a control unit, for the control unit to perform its functions.
	Per claim 8 Achillopoulos in view of Bailey et al. and Cader teaches the edge computing system of claim 1, wherein for each of the electronic racks, the SDU includes a first connector (457/467) connecting the electronic rack to the power system to receive power, a second connector (362, 364) connecting the electronic rack to the cooling system, and a third connector (col.7, line 19-27) connecting the electronic rack to the energy storage system.  
	Per claim 9 Achillopoulos in view of Bailey et al. and Cader teaches the edge computing system of claim 8, wherein the first, second, and third connectors are blind mate connectors (col.6, line 40-51, “air connections uses blind mate connectors”, col.6, line 18-32, “liquid connections uses blind mate connectors”, col.3, line 36-41, “power connection  connects to liquid cooling system, the air cooling system and/or the electronic system, Examiner note: since the liquid and air connection uses blind mate connectors and the power connection connects to the liquid, air and electronic system , it would be obvious that the power connection uses a blind mate connector as well).  
	Per claim 10 Achillopoulos in view of Bailey et al. and Cader teaches the edge computing system of claim 8, wherein the second connector is configured to receive cooling liquid from the cooling system to provide liquid cooling to the servers of the electronic rack (col.4, line 11-35, col.6, line 18-32).  
	Per claim 15 Achillopoulos in view of Bailey et al. and Cader teaches the edge computing system of claim 1, further comprising a natural energy system configured to generate power using a natural energy source to provide power to the electronic racks and the cooling system ([0038], “solar”).  
	Per claim 16 Achillopoulos teaches an edge computing system, comprising: an information technology (IT) space (fig.8-9, “interior space”) having a plurality of electronic racks (804, three racks or shelves stacked vertically”) disposed therein, wherein each of the electronic racks contains one or more servers (801; [0031]-[0032], [0041]) to provide data processing services to a plurality of Internet of Thing (IoT) devices ([0005]-[0006], [0037]); a cooling system (902) coupled to the electronic racks to provide cooling to the servers of the electronic racks; a power system to provide power to the electronic racks and the cooling system ([0038]-[0039], [0043]), wherein the power system includes an alternating current input and a direct current input ([0038]-[0039]); an energy storage system to provide backup power when the power system is unavailable ([0038]); wherein the edge computing system is deployable between the IoT devices and a cloud data center ([0003]-[0006], see fig.4-6, “edge computing system is shown to be deployed at different locations”), and the IT space, cooling system, power system, and energy system are grouped together as a unit (see fig.8-9; [0043], “the IT space, cooling, power and energy are grouped together as a unit within the container”)
	Achillopoulos further discloses the cooling system (902) is active or passive ([0035]) inside the container (see fig.9)
	Achillopoulos does not explicitly teach wherein the edge computing system is a mobile system, and a source distribution unit (SDU) having connectors to connect the servers to the cooling system, energy storage system, and power system, wherein the SDU is powered on to turn on the cooling system, the energy storage system, and the power system using one or more of the alternating current input and the direct current input.  
	Bailey et al. however discloses wherein the edge computing system is a mobile system ([0003], “Modular edge data centers (MEDCs) are generally smaller modular data centers (MDC), [0043]).
	Cader further discloses an active cooling system for a row of IT devices (see fig.4), including a source distribution unit (see fig.4; col.4, line 11-35 & col.5, line 24-40, “outer housing including connectors 457/467, 468, 362, 364”) having connector (362)  for connection of a liquid coolant, connector for air coolant (364; col.4, line 11-35), and a  connector (457/467) for power to the electronic system (450; col.5, line 24-40) to provide a modular interface for electrical and cooling connection to a server to optimize power and cooling capability (col.4, line 35-45), wherein the SDU is powered on (col.3, line 36-45, “Examiner interprets “provide a power connection” to mean power on”) to turn on the cooling system, the energy storage system, and the power system (col.3, line 36-45 & col.5, line 24-40) using one or more of the alternating current input and the direct current input (col.7, line 19-27, “Examiner note: electrical power is either an alternating current or a direct current, therefore at least one of the two types of current is used”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the edge computing system be a mobile system as taught by Bailey et al. and also have a SDU as taught by Cader in the edge computing system of Achillopoulos, because making the edge computing system mobile enables the system to be deployable anywhere data/processing capacity is needed, and having a source distribution unit to connect the IT devices enables multiple components (i.e. servers or other components) to be easily grouped together to form an integrated and smaller unit with a single connection, thus creating an easily deployable and useful system.
	Per claim 17 Achillopoulos in view of Bailey et al. and Cader teaches the edge computing system of claim 16, wherein the SDU includes a control unit (280) to control operations of the cooling system, the power system, and the energy storage system (col.3, line 36-55 & col.5, line 24-40).  
	Achillopoulos in view of Bailey et al. and Cader does not explicitly teach a control unit having a processor
	Official notice is taken that having a control unit have a processor is well known in the art.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a control unit have a processor, because a processor is an essential component that provides instructions and processing power to a computer component such as a control unit, for the control unit to perform its functions.
	Per claim 19 Achillopoulos teaches an edge computing system, comprising: a cooling system (902) coupled to electronic racks to provide cooling to servers of the electronic racks ([0038]-[0039], [0043]); a power system to provide power to the electronic racks and the cooling system ([0038]-[0039], [0043]), wherein the power system includes an alternating current input and a direct current input ([0038]-[0039]); an energy storage system to provide backup power when the power system is unavailable ([0038]); a container containing the cooling system, the power system, and the energy storage system, and the servers for servicing one or more Internet of Thing (IoT) devices (see fig.8-9; [0005]-[0006], [0037]), wherein the edge computing system is deployable between the IoT devices and a cloud data center ([0003]-[0006], see fig.4-6, “edge computing system is shown to be deployed at different locations”); 
	Achillopoulos further discloses the cooling system (902) is active or passive ([0035]) inside the container (see fig.9)
	Achillopoulos does not explicitly teach wherein the edge computing system is a mobile system, and a source distribution unit (SDU) having connectors to connect the servers to the cooling system, energy storage system, and power system, wherein the SDU is powered on to turn on the cooling system, the energy storage system, and the power system using one or more of the alternating current input and the direct current input.    
	Bailey et al. however discloses wherein the edge computing system is a mobile system ([0003], “Modular edge data centers (MEDCs) are generally smaller modular data centers (MDC), [0043]).
	Cader further discloses an active cooling system for a row of IT devices (see fig.4), including a source distribution unit (see fig.4; col.4, line 11-35 & col.5, line 24-40, “outer housing including connectors 457/467, 468, 362, 364”) having connector (362)  for connection of a liquid coolant, connector for air coolant (364; col.4, line 11-35), and a  connector (457/467) for power to the electronic system (450; col.5, line 24-40) to provide a modular interface for electrical and cooling connection to a server to optimize power and cooling capability (col.4, line 35-45), wherein the SDU is powered on (col.3, line 36-45, “Examiner interprets “provide a power connection” to mean power on”) to turn on the cooling system, the energy storage system, and the power system (col.3, line 36-45 & col.5, line 24-40) using one or more of the alternating current input and the direct current input (col.7, line 19-27, “Examiner note: electrical power is either an alternating current or a direct current, therefore at least one of the two types of current is used”).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the edge computing system be a mobile system as taught by Bailey et al. and also have a SDU as taught by Cader in the edge computing system of Achillopoulos, because making the edge computing system mobile enables the system to be deployable anywhere data/processing capacity is needed, and having a source distribution unit to connect the IT devices enables multiple components (i.e. servers or other components) to be easily grouped together to form an integrated and smaller unit with a single connection, thus creating an easily deployable and useful system.
	Per claim 20 Achillopoulos in view of Bailey et al. and Cader teaches the edge computing system of claim 19, wherein the SDU includes a control unit (280) to control operations of the cooling system, the power system, and the energy storage system (col.3, line 36-55 & col.5, line 24-40).  
	Achillopoulos in view of Bailey et al. and Cader does not explicitly teach a control unit having a processor
	Official notice is taken that having a control unit have a processor is well known in the art.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a control unit have a processor, because a processor is an essential component that provides instructions and processing power to a computer component such as a control unit, for the control unit to perform its functions.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Achillopoulos US2021/0007234 in view of Bailey et al. US2021/0068307 and 	Cader US10455726 as applied to claim 2 above, and further in view of 	Achillopoulos 2021/0075863.

	Per claim 3 Achillopoulos in view of Bailey et al. and Cader teaches the edge computing system of claim 2, 
	Achillopoulos in view of Bailey et al. and Cader does not explicitly teach wherein single container unit of assembled modules can be loaded in a vehicle or transportation system for deployment.  
	Achillopoulos 5863 however discloses wherein single container unit of assembled modules can be loaded in a vehicle or transportation system for deployment ([0018], [0024], [0054]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the capabilities of loading the single container unit of assembled modules in a vehicle or transport system as taught by Achillopoulos 5863 for deployment in the edge computing system of Achillopoulos in view of Bailey et al. and Cader, because it enables easy and quick relocation or transport of the assembled module. 
	
Claims 11-14, 18 & 21 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over 	Achillopoulos US2021/0007234 in view of Bailey et al. 	US2021/0068307 and Cader US10455726 as applied to claim 1 above, and 	further in view of Brey US2009/0234613.

	Per claim 11 Achillopoulos in view of Bailey et al. and Cader teaches the edge computing system of claim 1,
	Achillopoulos in view of Bailey et al. and Cader do not explicitly teach wherein the electronic racks are arranged in at least two rows within the IT space to form an aisle between the at least two rows of electronic racks.  
	Brey et al. however discloses the edge computing system of claim 1, wherein the electronic racks (12A,B) are arranged in at least two rows within the IT space to form an aisle between the at least two rows of electronic racks (see fig.1; [0022]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the electronic racks in at least two rows within the IT space to form an aisle as taught by Brey et al. in the edge computing of Achillopoulos in view of Bailey et al. and Cader, because it enables the capability of adding additional servers in the row, thus ensuring greater computing speed and also enhances a better flow of air around the electronic racks to ensure effective cooling of the servers.
	Per claim 12 Achillopoulos in view of Bailey et al. and Cader teaches the edge computing system of claim 11, 
	Achillopoulos in view of Bailey et al. and Cader do not explicitly teach wherein the aisle between the rows of electronic racks is a cold aisle to receive cold air.  
	Brey et al. however discloses wherein the aisle between the rows of electronic racks is a cold aisle to receive cold air ([0022]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a cold aisle as taught by Brey et al. in the edge computing system of Achillopoulos in view of Bailey et al. and Cader, because it ensures a more efficient cooling of the servers which results in an improved energy consumption and lower cooling cost.
	Per claim 13 Achillopoulos in view of Bailey et al., Cader and Brey et al. teaches the edge computing system of claim 12, wherein frontends of the electronic racks face the cold aisle within the IT space ([0022]).  
	Per claim 14 Achillopoulos in view of Bailey et al., Cader and Brey et al. teaches the edge computing system of claim 13, wherein backends of the electronic racks form a hot aisle within the IT space ([0022]).  
	Per claim 18 Achillopoulos in view of Bailey et al. and Cader teaches the edge computing system of claim 16, 
	Achillopoulos in view of Bailey et al. and Cader do not explicitly teach wherein the electronic racks are arranged in at least two rows to form an aisle between the at least two rows of electronic racks.  
	Brey et al. however discloses the edge computing system of claim 1, wherein the electronic racks (12A,B) are arranged in at least two rows within the IT space to form an aisle between the at least two rows of electronic racks (see fig.1; [0022]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the electronic racks in at least two rows within the IT space to form an aisle as taught by Brey et al. in the edge computing of Achillopoulos in view of Bailey et al. and Cader, because it enables the capability of adding additional servers in the row, thus ensuring greater computing speed and also enhances a better flow of air around the electronic racks to ensure effective cooling of the servers.
	Per claim 21 Achillopoulos in view of Bailey et al. and Cader teaches the edge computing system of claim 19, 
	Achillopoulos in view of Bailey et al. and Cader do not explicitly teach wherein the servers are arranged in at least two rows to form an aisle between the at least two rows of servers.  
	Brey et al. however discloses the edge computing system of claim 1, wherein the electronic racks (12A,B) are arranged in at least two rows within the IT space to form an aisle between the at least two rows of electronic racks (see fig.1; [0022]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the electronic racks in at least two rows within the IT space to form an aisle as taught by Brey et al. in the edge computing of Achillopoulos in view of Cader, because it enables the capability of adding additional servers in the row, thus ensuring greater computing speed and also enhances a better flow of air around the electronic racks to ensure effective cooling of the servers.

Response to Arguments

3.	Applicant's arguments filed 11/25/22 have been fully considered but they are not persuasive. 
Applicant asserts that Achillopoulos in view of Bailey et al. and Cader does not teach a power system including an alternating current input and a direct current input. 
Examiner disagrees and asserts that Achillopoulos discloses in paragraph [0038] “…cabinet can also host a set of extra AC to DC power supplies and a set of batteries with an AC or solar charger…”
Applicant asserts that Achillopoulos in view of Bailey et al. and Cader does not teach an SDU powered on using one or more of the alternating current input and the direct current input.
Examiner disagrees and asserts that the cabinet of Achillopoulos provides both AC and DC power, and having an SDU powered by either the AC or DC would be obvious, because the SDU can only be powered on by either an AC or DC power input. 	Examiner further asserts that the SDU as disclosed by Cader is taught in col.7, line 25-27 to be connected to a facility and provide additional power and/or backup power. Examiner interprets facility to be an AC power source and backup power to be a DC power source. 
	
Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835